Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner acknowledges the amendments made in the claims to address 112(a) and 112(b) rejections. After careful review of Examiner’s remarks and the relevant amendments, the Examiner believes the amendments have overcome the rejections and therefore are withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses an image decoding method, comprising: receiving a bitstream including a current picture; determining a first split unit by dividing the current picture into a plurality of blocks based on division information signaled from the bitstream; determining, based on a flag signaled from the bitstream, whether to apply an adaptive scan order scheme to the first split unit, wherein the flag indicates whether to apply the adaptive scan order scheme; in response to determining that the adaptive scan order scheme is applied to the first split unit, obtaining index information for the first split unit from the bitstream, wherein the index information indicates one of scan candidates pre-defined in the image decoding apparatus; determining, based on the index information, a scan order of the first split unit among the scan candidates; and decoding the plurality of blocks belonging to the first split unit according to the determined scan order.
The reference of Lee (US PGPub 2021/0337197 A1) teach an image decoding method which determines a first split unit by dividing the current picture into a plurality of blocks based on division information signaled from the bitstream. It also teaches a flag indicating whether to apply the adaptive scan order scheme. However, it does not explicitly teach an index information specifying the scan candidates. Lee also does not teach that the index information indicates one of scan candidates pre-defined in the image decoding apparatus. Although the reference of Zheng et al. (WO 2012/087713 A1), in the same field of endeavor, teach generating a syntax element in order to select a particular scan order among a set of top scan order candidates, but it fails to teach the index information indicating one of scan candidates pre-defined in the image decoding apparatus. Finally, the reference of Karczewicz et al. (US PGPub 2012/0008675 A1), in the same field of endeavor, teach video encoder may be configured to select a predefined scan based on an index, but does not teach the index information indicating one of scan candidates pre-defined in the image decoding apparatus. As a result Lee alone or in combination with Zheng et al. and Karczewicz et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 7, which is an encoding method claim of the corresponding decoding method claim 1, and the independent claim 8, which is a CRM claim of the corresponding decoding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485